 


113 HR 4454 RH: Permanent S Corporation Charitable Contributions Act of 2014
U.S. House of Representatives
2014-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 318
113th CONGRESS 2d Session 
H. R. 4454
[Report No. 113–430] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2014 
Mr. Reichert (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means 
 

May 2, 2014
Additional sponsor: Mr. Reed


May 2, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the Internal Revenue Code of 1986 to make permanent certain rules regarding basis adjustments to stock of S corporations making charitable contributions of property. 
 
 
1.Permanent rule regarding basis adjustment to stock of S corporations making charitable contributions of property 
(a)In generalSection 1367(a)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence. 
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2013. 


1.Short titleThis Act may be cited as the Permanent S Corporation Charitable Contributions Act of 2014. 
2.Permanent rule regarding basis adjustment to stock of S corporations making charitable contributions of property
(a)In generalSection 1367(a)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2013.
 

May 2, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
